The Honourable Rod Gantefoer Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 10-11 BALANCED. FORWARD-LOOKING. RESPONSIBLE. BUDGET SUMMARY Minister’s Message It is with great pleasure that I table the 2010-11 Budget and supporting documents for public review and discussion. Today, Saskatchewan faces both significant challenges and great opportunities. We all know the story of the past year in which we were faced with an unprecedented collapse in global potash markets. While serious, it’s a circumstance that has given us the opportunity to rethink our approach to governing. This Budget is not about potash. It is about making the right decisions – balanced, forward-looking, responsible decisions – to keep our province on the path of steady, long-term growth. Like other jurisdictions across the country, our spending has increased in recent years, and for good reasons. We have made record investments in infrastructure and tax cuts to maintain economic growth. And we have been fulfilling the commitments made in the 2007 election campaign. But that trajectory of spending growth is unsustainable. We must now think about spending smarter, not just bigger. We’re not alone in this. Governments across the country and around the globe are engaged in a similar process. While their particular challenges might differ, governments everywhere are looking for ways to reduce spending and to shrink the footprint of government. Overall, this Budget will actually see Saskatchewan reduce its spending in 2010-11, something no other province has so far managed to do in this budget season. In the coming year, we will also reduce the size of government through a process of attrition. This will mean adjustments to what we do and how we do it but we believe we can achieve an orderly reduction in the size of the government workforce and improve our efficiency at the same time. This is just part of finding a different way to conduct government business. We have achieved real spending reductions in most government ministries this year, while maintaining the core services that people expect their government to provide.
